Citation Nr: 1029501	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the appellant's income is excessive for VA purposes for 
entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty from September 1972 to September 
1974, and from May 1978 to May 1996.  He passed away in April 
2004; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

The appellant's income exceeds the maximum annual income for 
death pension benefits for a surviving spouse without children.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits have not 
been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.159, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing this liberalizing legislation require VA to notify 
claimants of the evidence necessary to substantiate their claims, 
and to make reasonable efforts to assist claimants in obtaining 
such evidence.  The Board notes that the statement of the case 
along with supplemental statement of the case and various letters 
have notified the appellant of the type of evidence needed to 
substantiate her claim.  She has specifically been informed of 
the criteria for the payment of nonservice-connected death 
pension benefits and of the types of expenses that can be 
deducted from her income.  Accordingly, any deficiency in the 
timing and content of any individual document provided to the 
appellant is harmless.    

The record reflects that the Veteran passed away on April 28, 
2004.  Following the Veteran's death, the appellant submitted a 
claim for death benefits to include a survivor's pension.  On the 
form for benefits, the appellant indicated that she was receiving 
$832.00 (US dollars) per month for unemployment and that she 
began receiving that amount in February 2004.  She additionally 
indicated that she spent $2,997.00 (US dollars) on her husband's 
funeral and she was the recipient of a $17,000.00 (US dollars) 
insurance policy.  

Upon reviewing the evidence, the RO denied dependency and 
indemnity compensation (DIC) benefits, accrued benefits, and a 
death pension.  This occurred via a letter decision issued in 
January 2005.  The RO informed the appellant that because her 
income was greater than the maximum amount allowed for the 
awarding of a pension, said pension benefits could not be granted 
to appellant.  The RO further informed the appellant that if she 
provided additional financial data to the RO, the RO would review 
her claim to see whether a pension could be granted.  

The RO provided additional information in the letter decision.  
The RO noted that the income limit for a surviving spouse with no 
dependents was $6,634.00 (US dollars).  Using the data provided 
by the appellant, the RO noted that the appellant's income was 
$26,984.00 (US dollars).  It was further reported that the 
appellant had not submitted any documents showing that she had 
family medical expenses.  The appellant was informed that she 
could re-apply for a death pension when her income dropped or the 
medical expenses she paid increased.

Following notification of the RO's action, the appellant 
submitted information that indicated that her unreimbursed 
medical expenses were estimated to be $516.00 (US dollars) for 
2005.  She also provided a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children), dated January 11, 2006.  On that form, the appellant 
stated that her gross wages for January 2004 to December 2004 was 
$5,081.00 (US dollars) and her gross wages for January 2005 to 
December 2005 was $7,097.13 (US dollars).  She further indicated 
that she would not have an income in 2006 because she quit 
working in October 2005 due to disability.  Also submitted by the 
appellant was a copy of her electronically filed tax return.  On 
that form, it was indicated that the appellant's adjusted gross 
income for 2004 was $10,589.00 (US dollars).  The Board would 
point out that this amount was different from the amount she 
reported to the VA [$10,589.00 (US dollars versus $5,081.00 (US 
dollars)].  

After reviewing the additional information provided by the 
appellant, the RO, through the issuance of the statement of the 
case and the subsequent supplemental statement of the case, 
informed that appellant that her income still exceeded the 
maximum annual pension rate set by law.  In essence, the RO 
informed the appellant that the amount of pension paid was based 
on family income and a formula provided by law.  Because her 
income, excluding medical expenses, was greater than the amount 
provided by law, she was deemed ineligible for benefits.  

In general, the surviving spouse of a Veteran is entitled to 
receive nonservice-connected death pension benefits if the 
Veteran had qualifying service and the surviving spouse's meets 
the net worth requirements of 38 C.F.R. § 3.274 (2009) and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23 (2009).  38 U.S.C.A. § 
1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2009).

Under applicable criteria, payments of death pension benefits are 
made at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2009).  Payments 
of any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2009).

Unreimbursed medical expenses, which were paid within the twelve 
month annualization period regardless of when incurred, are 
excluded from annual countable income to the extent that the 
amount paid exceeds five (5) percent of the maximum annual rate 
payable.  38 C.F.R. § 3.262 (2009).  Exclusions from countable 
income for the purpose of determining entitlement to pension also 
include amounts paid for a Veteran's just debts, expenses of last 
illness and burial, to the extent such burial expenses were not 
reimbursed by VA.  38 C.F.R. § 3.272 (2009).

The maximum annual rates of improved pension are specified in 38 
U.S.C.A. §§ 1521 and 1542, as increased from time to time under 
38 U.S.C.A. § 5312.  The rates of death pension benefits are 
published in tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same force 
and effect as if published in the Code of Federal Regulations.  
38 C.F.R. § 3.21 (2009).

The appellant's claim for death pension benefits was received by 
the RO in June 2004.  The maximum allowable rate for calendar 
year 2004 for a surviving spouse with no children was $6,634.00 
(US dollars) and for 2005 it was $6,814.00 (US dollars).  The 
appellant's income for 2004 was $10,589.00 (US dollars) per the 
tax form she provided to the RO.  The Board finds that the tax 
return is the most probative evidence as to the amount of income 
the appellant had for 2004.  This amount exceeded maximum 
allowable rate for the 12-month annualization period even after 
the amount paid for the service member's funeral expenses 
($2,997.00 (US dollars)) and her medical expenses of $516.00 (US 
dollars) are deducted.  Moreover, the life insurance proceeds 
must be counted during the 12-month annualization period in which 
they were received.  See 38 C.F.R. § 3.271(a).  

As such, a review of the financial information provided by the 
appellant shows that her countable income exceeded the threshold 
for meeting the relevant eligibility requirements.  While the 
appellant reported that she stopped working as of October 31, 
2005, due to disability, she also reported that she had applied 
for Social Security disability benefits.  The appellant has not 
since submitted information that would indicate that there was a 
change in her income or medical expenses such that her income did 
not exceed the maximum rate.  Therefore, the appellant is not 
entitled to improved death pension benefits.


ORDER

Entitlement to improved death pension benefits is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


